EXHIBIT K
MEMORANDUM TO THE FILE

Subj: JUSTIFICATION FOR USE OF OTHER THAN FULL AND OPEN COMPETITION
FOR AN ACQUISITION UNDER THE SIMPLIFIED ACQUISITION THRESHOLD

1. BACKGROUND:

1. FAR 13.106-1(b)(1}() states for purchases not exceeding the simplified acquisition threshold,
‘Contracting Officers may. solicit from one source if the Contracting Officer determines that the
circumstances of the contract action deem oaly one source reasonably available (c.g., urgency,
exclusive licensing agreements, brand-name or industria) mobilization). 7

2. As required by FAR £3.106-3(b)(i), this: memorandum explains the absence of competition for
this acquisition; as only oné source will be solicited for this requirement.(or for a portion of the
requirement) and the requirement (or portion of the requirement to be sole-sourced) is not.
expected to exceed the simplified acquisition threshold.

Uf. DESCRIPTION OF ITEM OR SERVICE: (PR# MMP100-18-SS-H2120)

SERCURITY CAMERA SYSTEM | ;
THIS IS NEEDED TO ENHANCE SECURITY AND PROVIDE VIDEO COVERAGE OF THE
BUILDINGS AND ITS SURROUNDING AREAS OF 978 WAREHOUSE B AT THE LANDFILL

. MIERPRODUCT NVR LOCK/BOX W/FAN
[ Hikvisiond Channel 6Th NVR
Hiki VISION SHORT WALL MOUNT BRACKET W/JUNTION BOX
HikiVISION 150mm PENDANT CAP FOR TURRET CAMERA
Ubiquiti 5 PORT GIGABIT TOUCH SWITCH 244 GOW —
CAT GE WIRE, 23/4
ASUS 24" LED MONITOR NO SPEAKERS. W/HDMI, VESA
LABOR (JOB - CAMERA SYSTEMS} a,
UBIQUITI PBE-SAC-300-ISO.5GHz POWER BEAM AIR MAX AC __.
|_HIKIVISION 4MP TURRET CAMERA 4

Hil. THE DETERMINATION FOR USE OF OTHER THAN FULL AND OPEN COMPETITION IS
BASED ON THE FOLLOWWG (selec? ail that apply):

A. ___ ONLY ONE RESPONSIBLE SOURCE (select all that apply):

I. ___ RESTRICTIVE RIGHTS. The source has established proprietary rights, limited
rights in data, patent rights, copyrights er secret processes in the item or service required.

Explain what rights are restricted, why the restrictive rights make the required
Hem or service available from only oné source, and why aadther company could
not satisfy the Government's nved.

2, __ EXCLUSIVE LICENSING AGREEMENTS. The item or service is. only available
from the Original Equipment Manufacturer (OEM), or there ts only one authorized
distributor or technical representative for the OEM,

identify the OEM and expluia the circumstances surroundiag why the item oc
service is only available from the OEM.
OR

Identify the distribmor(s authorized technical representativets) for the item or
service, Provide evidence of the exclusive licensing agreement as an
attachment to this document. NOTE: If there is more than one
distributorfauthorized technical rep resentative for an OEM pari, then Part 8.
BRAND NAME SOLE SOURCE. is applicable. and Part A. ONLY ONE
RESPONSIBLE SOURCE, should he left blank).

3. ___ OTHER REASONS. Osher reason not identified above. Provide details on mission
impact if requirement is not solicited from only one source.

  
 
  

B. _x__ BRAND NAME: The items required must be a brand name, product or — of a pena:
fo owe senna facture Or Cxisting Squipment The brand name camera and all other parts attached are
he only ones that will work in network with othe

 

Item required must be a brand name, product, or feature of a product, particular to one manufacturer.

C.___URGENT AND COMPELLING. The supplies or servicés are of such unusual and
compelling urgency that the Government would be seriously injured unless the agency is
permitted to limit the number of sources from which it solicits bids or proposals. Urgent
requirements are supplies or services that will result in a work stoppage, or are mission critical
and the routine processing time would result in injury to the Government. The determination that

the procurement for the above item/service is an urgent and compelling requirement is based on
the following:

1. Date on which the requirement was first identified:

2. Required delivery date/period of performance:

3. Explanation of why delivery/commencement of services by the date mentioned above is
required: Explain the impact to the mission if the date above is not met. any special
circumstances or conditions that exist which validate the requirement as “ur geet,”

estimated production lead time for the item, etc.

4. lfappropriate, include any additional pertinent information,

 

 

V. CERTIFICATIONS:

A. Technical / Requirements Certification: [ certify that the facts and representation under
my cognizance which are included in this justification are complete and accurate to the best
of my knowledge and belief.

Qica Soe MigaTle 4$i-2037 I pa ng
Signature Name (Printed) / Phone #

B. Contracting Officer Certification: | certify that this justification is accurate and complete
to the best of my knowledge and belief.

URIE L. ma

Cone Officer
951-1467

 
 

4: REQUISITION NUMBER

 

 

 

 

 

 

 

 

 

 

M67001MARINE- CORPS FIELD CGNTRACTING SYS
P.O, BOX 8368 BLDG 1116-
CAMP LEJEUNE NC 28547-8368

TEL:
FAX:

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS MMPHOOTESSH2120 PAGE1OF 306
OFFEROR. TO COMPLETE BLOCKS 12, 17,.23, 24, AND 30 ,
2 CONTRACT NO. 3. AWARDVEFFECTIVE DATE: [.4-OROER. NUMBER. 5, SOUCITATION NUMBER 6. SOUCITATION ISSUE DATE
670011801083 30:Jan-2018
7. FOR SOLICITATION ‘a. NAME vB. TELEPHONENUMBER (Na Collec! Calis} 8, OFFER DUB DATEALOCAL TIME
INFORMATION CALL: SGT LIND 910-451-7844 12:00 PM O7 Feb 2018
9, ISSUED BY CODE | ma7001 10, THIS ACQUISITION IS [| UNRESTRICTED OR |{|SETASIDE: 100% FOR:

[s]smau BUSINESS.

HUBZONE SMALL
BUSINESS

SERVICE-DISABLED
VETERAN-OWNED
SMALL BUSINESS

7] WOMEN-OWNED SMALL BUSINESS {WOSB}
ELIGIELE UNDER THE WOMEN- OWNED’
“SMALL BUSINESS PROGRAM

] EBWOSB
[ Jews

NAIGS:
333316

SIZE STANDARD:.
7,000

 

11. DELIVERY FOR FOB-DESTINA- [12..DISCOUNT TERMS
TION UNLESS BLOCK 1S
MARKED

[ SEE ‘SCHEDULE

 

4a, THIS CONTRACT IS-A
RATED ORDER UNDER
DPAS (15-CFR 700}

43b.. RATING

 

14.-METHOD OF SOLICITATION

RFQ [Jae

IFB

 

 

GODE [MMirica

15. DELIVER FO

MCB MAINT

FRANK MATTSON

1701 DOOR 4 BIRCH STREET
CAMP LEJEUNB NG 2a5a2
TEL: 310-451-5609 FAX:

16, ADMINISTERED BY

‘cone: |

 

 

 

Va.CONTRACTOR/ CODE | FACILITY
-OFFEROR CODE
TELEPHONE NO.

46a. PAYMENT WILL BE MADE BY’

CODE

 

 

 

+7b, CHECK IF REMITTANCE IS DIFFERENT AND PUT

 

18b, ‘SUBMIT INVOICES TO ADDRESS SHOWN BLOCK 18a. UNLESS BLOCK:

 

‘SUCH.ADDRESS IN OFFER. BELOW.IS CHECKED SEE ADDENDUM
19, 20, 21. 22, 23, 24,
fTEM NO. SCHEDULE OF SUPPLIES/ SERVICES: QUANTITY UNIT: UNIT PRICE AMOUNT

 

SEE SCHEDULE

 

 

 

 

 

28, ACCOUNTING AND APPROPRIATION DATA,

“26, TOTAL-AWARD AMOUNT (For-Govt. Use Oniy}

 

 

[x] 27 SOLICITATION INCORPORATES BY REFERENGE FAR 52.212-1, 52.212-4. FAR 52.212-3. 52:212:5 ARE ATTACHED. ADDENDA [x]ARE [ ]are NOT ATTACHED

| 27b. CONTRACTIPURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4..FAR 52.212-5 IS ATTACHED.

ADDENDA [ Jare CI] ARE NOT ATTACHED

 

28. CONTRACTOR IS REQUIRED 70. SIGN THIS POCUMENT AND RETURN
GOPIES TO JSSUING.OFFIGE, CONTRACTOR AGREES TO FURNISH AND
DELIVER. ALL. ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY
ADDITIONAL SHEETS. SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED, |

a

[ 29, AWARD OF CONTRACT: REF.

: OFFER DATED .. YOUR OFFER ON SOLICITATION
(BLOCK 5}, INCLUDING ANY ADDITIONS. OR CHANGES-WHICH ARE
SET FORTH HEREIN, S$ ACCEPTED-AS TO. 1TEMS:

 

 

30a. SIGNATURE OF OFFEROR/CONTRACTOR

aia UNITED, STATES OF AMERICA

(SIGNATURE‘OF CONTRACTING GFFICER)

 

80b. NAME AND TITLE OF SIGNER. 30c. DATE SIGNED

{TYPE OR PRINT)

 

 

 

31b. NAME OF CONTRACTING OFFICER

TEb:

EMALL:

f{P¥#E OR PRINT} Fic. DATE SIGNED

 

 

 

AUTHORIZED FOR LOGAL REPRODUCTION
PREVIOUS EDITION IS'‘NOT USABLE

STANDARD FORM'1449° (REV..2/2012)
Prescribed by GSA — FAR (48 CFR) 53.212
 

 SOLICITATION/CONTRACT/ORDER FOR COMMERGIAL ITEMS . PAGE 2 OF 30

 

 

 

 

(CONTINUED)
19. , 20. BA, 22; 23. 24,
ITEM NO. SCHEDULE OF.SUPPLIES/ SERVICES QUANTITY ‘UNIT: UNIT PRICE AMOUNT
SEE SCHEDULE

 

 

 

 

 

 

3¢a, QUANTITY: IN COLUMN 34 HAS BEEN

[] RECEIVED [] INSPECTED []
ACCEPTED, AND. CONFORMS TO, THE CONTRACT, EXCEPT AS NOTED:

 

 

 

 

32h, SIGNATURE OF AUTHORIZED GOVERNMENT 326. DATE 2d. PRINTED NAME AND TITLE.OF AUTHORIZED GOVERNMENT
REPRESENTATIVE REPRESENTATIVE
326: MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE 32f. TELEPHONE NUMBER-OF AUTHORIZED: GOVERNMENT REPRESENTATIVE.

 

4g, E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE

 

 

33, SHIP NUMBER 34. VOUGHER NUMBER 35, AMOUNT VERIFIED 36, PAYMENT 37. CHECK NUMBER.

CORRECT FOR _
[] COMPLETE ["] PARTIAL a FINAL

 

 

 

 

a
38, SR ACCOUNT NUMBER }39. SR-VOUCHER NUMBER 140. PAID BY

 

 

 

 

 

 

 

 

 

 

 

 

‘44a. |.CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT |42a. REGEIVED BY. (Print)
J41b, SIGNATURE’AND TITLE OF CERTIFYING OFFICER 41c, DATE
2b. RECEIVED AT (Location)
42c. DATE REC'D (YV/MM/DD) 42d. TOTAL CONTAINERS:
AUTHORIZED FOR LOCAL REPRODUCTION STANDARD.FORM 1449 (REV. 2/2012) BACK

PREV IOUS EDITION IS NOT USABLE Prescribed by GSA — FAR (48 CFR} 53.212
Section SF 1449 - CONTINUATION: SHEET

ITEM NO
0001

ITEM NO
6002

SUPPEIES/SERVICES QUANTITY UNIT
1 ‘Bach
NVR Lock/Box with Fan
FFP
MFG: Mierproduct, P/N: BW-BW201
FOB: Destination
BRAND NAME/SOLE SOURCE: BN
MILSTRIP: MMP1.0018SSH2120
PURCHASE. REQUEST NUMBER: MMP10018SSH2120.

‘SUPPLIES/SERVICES QUANTITY UNIT:
] Each
Network Video Recorder
FFP
4-channel, 6 Tb, MFG: Hikvision, P/N! HX-N7604EP6T

FOB: Destination

BRAND NAME/SOLE SOURCE: BN

MILSTRIP: MMP19018SSH2120

PURCHASE REQUEST NUMBER: MMP100188SH2120

UNIT PRICE.

‘NET AMT

UNIT PRICE

NET AMT

M6700118Q1083

Page 3 of 30

AMOUNT

 

AMOUNT

 
M6700118Q1083
Page.4 of 30

ITEMNO. SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT
0003 . . 3 Each

Short Wall Mount Bracket: WAluntion Box

FFP

MFG: Hikvison, P/N: HX-WMS.

FOB: Destination

BRAND NAME/SOLE SOURCE: BN

MILSTRIP: MMP10018SSH2i20.

PURCHASE REQUEST NUMBER: MMP 10018SSH2120

 

NET AMT

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE, AMOUNT
0004 3 Each

130mm Pendant Cap For Turret Camera

FFP

MFG: Hikvision, PAN: HX-PC130T

FOB: Destination

BRAND NAME/SOLE SOURCE: BN

MILSTRIP: MMP10018SSH2120 .

PURCHASE REQUEST NUMBER: MMP 10018SSH2120

 

NET AMT

 
ITEM NO
0005

ITEM NO
0006

SUPPLIES/SERVICES QUANTITY. UNIT
1 Each

5 Port Gigabit Touch Switch 24y 60w.

FFP

MEG: Ubiguiti, P/N: ‘9B-0XPO00A-00002

FOB: Destination.

BRAND NAME/SOLE SOURCE: . BN

‘MILSTRIP: MMPLO0018SSH2126

PURCHASE REQUEST. NUMBER: MMP10018SSH2120

SUPPLIES/SERVICES QUANTITY — UNIT
700 Foot

CAT 6E Wire, 23/4

FFP

MFG: Cornell, P/N: 775609-or equal

FOB: Destination
MILSTRIP: MMP10018SSH2120
PURCHASE REQUEST NUMBER: MMF100185SH2120

UNIT PRICE

NET AMT

UNIT PRICE

NET AMT

M67001 1801083
Page 5 of 30

-AMOUNT

 

AMOUNT

 
ITEM NO
0007

ITEM NO
6008

SUPPLIES/SERVICES QUANTITY UNIT
1 Each
24-inch LED Monitor
FFP
MFG: ASUS; P/N: 9B-24-236-583ASUS or equal
~LED Monitor No Speakers, with HDMI, VESA
FOB: Destination
MILSTRIP: MMP100188SH2 120
PURCHASE REQUEST NUMBER: MMP10018SSH2126

SUPPLIES/SERVICES QUANTITY UNIT

16 Hours
Installation:
FFP .
FOB: Destination _
MILSTRIP: MMP10018SSH2120 —
PURCHASE REQUEST NUMBER: MMP10018SSH2120

UNIT PRICE

NET AMT

UNIT PRICE

NET AMT

M6700118Q1083
Page 6 of 30

AMOUNT

 

AMOUNT

 
ITEM NO.

G009-

ITEM NO

0010

SUPPLIES/SER VICES

SUPPLIES/SER VICES

4MP Turret Camera
MFG: Hikvision, P/N HX-TR2342F2
FOB: Destination

BRAND NAME/SOLE SOURCE: BN
MILSTRIP: MMP 10018SSH2120
PURCHASE REQUEST NUMBER: MMP10018S5SH2120

‘QUANTITY UNIT

2

PBE-SAC-300-ISQ 5GHz Power Beam
FFP
MEG: Ubiquiti, P/N: 9SIVO0K3H1791, Air Max A/C
FOB: Destination .

BRAND NAME/SOLE SOURCE: BN

MILSTRIP: MMP10618SSH2120 OC
PURCHASE REQUEST NUMBER: MMP10018SSH2320.

QUANTITY

4

Each

Each

INSPECTION AND ACCEPTANCE.TERMS

CLIN

0001
9002

‘0003

0004.
0005
0006

INSPECT AT
Destination

Destination

Destination
Destination

Destination

Destination

‘Supplies/services will be inspected/accepted at:

INSPECT BY

Government
Government
Government

Government

Government:
Government

UNIT

UNIT PRICE

NET AMT

UNIT PRICE.

NET AMT

ACCEPT AT
Destination
Destination
Destination
Bestination
Destination
Destination

'M6700118Q1083

Page 7 of 30

AMOUNT

 

AMOUNT

 

ACCEPT BY
Government
Government
Government
Government
Government
Government
